Citation Nr: 0602005	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  02-18 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for lumbar disc 
disease, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for left ankle strain, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability evaluation for 
compensation based on individual unemployability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from January 1966 to 
February 1969.  

By its decision of December 30, 2004, the Board of Veterans 
Appeals (Board) denied entitlement of the veteran to 
increased ratings for his service-connected lumbar disc 
disease and left ankle strain and entitlement to a total 
disability evaluation for compensation based on individual 
unemployability (TDIU).  An appeal followed to the United 
States Court of Appeals for Veterans Claims (Court), and the 
parties to the appeal thereafter jointly moved the Court to 
vacate the Board's decision of December 2004 and remand the 
matter to the Board for readjudication.  By its order of 
September 2005, the Court granted the parties' motion, and 
the case is now before the Board for review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.


REMAND

In their joint motion before the Court, the parties to that 
appeal determined that Board in its December 2004 decision 
failed to provide an adequate statement of reasons and bases 
for the denials of each of the claims at issue.  Specific 
reference was made to the analysis provided for the denial of 
increased ratings for the veteran's low back and left ankle 
disorders, noting that the veteran's claims folder had not 
been provided to a VA examiner as part of a medical 
examination undertaken by VA in March 2004.  It was further 
noted that the Board's analysis of the impact of the 
veteran's pain and functional loss as to each disorder was 
lacking.  Lastly, it was set forth by the parties that the 
Board failed to address adequately the impact of the 
veteran's disabilities on his ability to work.  Further 
medical examination of the veteran was found to be in order, 
as well as the conduct of a social and industrial survey.  

In view of the parties' joint motion and the Court's order 
relating thereto, this matter is REMANDED for the following 
actions:

1.  Any records of VA medical examination 
or treatment not already on file which 
pertain to the veteran's service-
connected lumbar disc disease and left 
ankle strain must be obtained for 
inclusion in his VA claims folder.  

2.  The veteran must thereafter be 
afforded VA orthopedic and neurological 
examinations for the purpose of 
determining the nature and current 
severity of his service-connected lumbar 
disc disease and left ankle strain, as 
well as the impact of those disabilities 
on his employability.  The claims folder 
in its entirety must be made available to 
each examiner for use in the study of 
this case.  Such examinations are to 
include a detailed review of the 
veteran's history and current complaints, 
as well as comprehensive clinical 
evaluations and any and all indicated 
diagnostic testing.  All pertinent 
diagnoses must be set forth.

The orthopedic examiner is asked to 
address each of the following in detail, 
providing where appropriate a 
professional opinion and supporting 
rationale:

(a)  Are there present 
objective signs of pain, 
painful motion, weakness, 
fatigability, and/or 
incoordination of the lumbar 
spine and/or left ankle?  The 
degree of any resulting 
impairment due to these signs 
must be quantified in terms of 
the resulting functional loss.  
If possible, the additional 
degree to which range of motion 
is adversely affected must be 
set forth.  The examiner should 
address whether there would be 
additional limits on functional 
ability on repeated use or 
during flare-ups, if the 
veteran describes flare-ups.  

(b)  Is it at least as likely 
as not that the veteran's 
service-connected lumbar disc 
disease, alone, results in a 
marked interference with his 
employment?  Is it at least as 
likely as not that the 
veteran's service-connected 
left ankle strain, alone, 
results in a marked 
interference with his 
employment?  Use by the 
examiner of the "at least as 
likely as not" language in 
responding is required.  

(c)  Is it at least as likely 
as not that the veteran's 
service-connected disabilities 
involving lumbar disc disease 
and left ankle strain preclude 
the veteran from obtaining and 
maintaining substantially 
gainful employment?  Use by the 
examiner of the "at least as 
likely as not" language in 
responding is required.  

3.  Then, the veteran must be afforded a 
social and industrial survey.  As part of 
that undertaking, a complete employment 
history of the veteran must be obtained, 
inclusive of the last date of full-time 
and/or part-time employment.  

4.  Lastly, the issues of the veteran's 
entitlement to increased ratings on a 
schedular or extraschedular basis for 
lumbar disc disease and left ankle 
strain, and entitlement to a TDIU on a 
schedular or extraschedular basis must be 
readjudicated on the basis of all of the 
evidence of record and all governing 
legal authority.  Regarding the veteran's 
extraschedular entitlement, such action 
must include a written determination as 
to whether a referral to the VA's Under 
Secretary for Benefits or the Director, 
VA's Compensation and Pension Service, is 
warranted.  If any benefit sought on 
appeal remains denied, the veteran and 
his attorney must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development and to preserve the veteran's due 
process rights.  No inference should be drawn regarding the 
final disposition of the claims in question as a result of 
this action.  



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


